Citation Nr: 1810439	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-27 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to October 21, 2015 and in excess of 50 percent thereafter for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Veteran represented by:	Todd Hammond, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board has recharacterized the issue on appeal as above to better reflect the allegations made by the Veteran. 

In October 2017, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Prior to October 21, 2015, the Veteran's service-connected acquired psychiatric disorder did not result in occupational and social impairment with reduced reliability and productivity; or worse.

2.  The Veteran's acquired psychiatric disorder has not resulted in occupational and social impairment, with deficiencies in most areas, or worse.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent prior to October 21, 2015 and in excess of 50 percent thereafter for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, the Veteran testified at a Board hearing and a transcript of the hearing is of record.  

The Veteran was also provided with multiple VA examinations and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran suffers from PTSD and a depressive disorder as a result of incidents of combat during his service in Vietnam.  He was granted service connection for his PTSD in a March 2010 rating decision, and was initially rated at 30 percent, effective December 31, 2009, the date he filed his claim for entitlement to service connection for PTSD.  He appealed the rating that was assigned.  In a December 2015 rating decision, the RO increased the Veteran's rating from 30 percent to 50 percent, effective October 21, 2015.  The Veteran disagrees with the assigned ratings and asserts he is entitled to higher ratings.

The Veteran's acquired psychiatric disorder is currently rated under Diagnostic Code 9411.  Psychiatric disorders, however diagnosed, are rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter which diagnostic code is assigned.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the Veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the Veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130.

Prior to October 21, 2015, the evidence of record does not establish occupational and social impairment with reduced reliability and productivity due to PTSD symptoms.  Further, the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, much less total occupational and social impairment, at any time during the appeal period.

The Veteran was afforded a VA psychiatric examination in February 2010 at which he voiced concerns about his poor energy level and a decline in his short-term memory and he reported experiencing intrusive thoughts of combat.  He reported having been married for 39 years and having a stable marriage, despite some current communication issues.  He reported having two adult children, seven grandchildren, and one great grandchild.  The Veteran told the examiner that he had friends and got along with others, but had limited social activities recently due to a demanding work schedule.  The Veteran was employed fulltime as a draftsman for a company for which he had been working for ten years and had only been absent over the prior year for routine medical conditions.  He was also working a part-time job, as he and his wife were experiencing financial stress, and he was feeling stressed and tired.

On examination, the examiner found the Veteran appeared neatly groomed and appropriately dressed; exhibited unremarkable psychomotor activity and thought content; spoke spontaneously and clear; was oriented as to person, place, and time; presented with an anxious mood and full affect; had a rambling thought process; and evidenced mild impairment in attention and focus and reported feeling confused at times and having increased difficulty at work.  The examiner found no evidence of hallucinations, delusions, obsessive/ritualistic behavior, panic attacks, or suicidal or homicidal ideations.  The examiner stated that the Veteran was able to maintain minimum personal hygiene and had no problem with activities of daily living.  The examiner noted the Veteran had sleep impairment, in that the Veteran reported sleeping well but being very tired recently.  The Veteran's judgment, intelligence, insight, and impulse control were all normal.

Memory tests revealed the Veteran had normal remote memory and mildly impaired recent and immediate memory.  The Veteran had some difficulty in recalling his personal history and was only able to recall one of three objects accurately after a period of five minutes.

The examiner diagnosed the Veteran with PTSD and assigned the Veteran a GAF score of 67, finding that the Veteran's PTSD symptoms were of mild severity and that he was capable of managing his financial affairs.  The examiner stated that the Veteran had PTSD symptoms that were mild or transient, leading to decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  He further noted that the Veteran had minimal impairment in occupational functioning and occasional mild impairment in psychosocial functioning.

In March and April 2010, the Veteran underwent private psychological evaluations with Dr. L.C., Psy. D.  Dr. L.C. interviewed the Veteran, observed his behavior, reviewed the available record and had the Veteran complete a number of tests measuring intellect, memory, and psychiatric factors.  In a March 2010 examination, Dr. L.C. assessed the Veteran with a GAF of 65.  She opined that the Veteran did not currently meet the criteria for PTSD, but did meet criteria for an adjustment disorder, unspecified.  Subsequent psychological testing focused on the Veteran's memory issues.  These examinations did not show that the Veteran was experiencing symptoms more severe than those shown on VA examination in February 2010.  

The Veteran was afforded another VA psychiatric examination in October 2015.  The examiner noted diagnoses of PTSD and other specified depressive disorder.  The examiner found the Veteran to have occupational and social impairment with reduced reliability and productivity and stated it was possible to differentiate the portion of the impairments attributable to each diagnosis.  He explained that the Veteran's occupational and social impairment was due to PTSD, rather than the depressive order.  

The Veteran reported living with his wife of 45 years and having two adult children whom he saw periodically.  He stated his marriage was conflicted, and that his wife was disabled and frequently criticized his caretaking efforts, causing him to react angrily.  He denied having any close friends.  Regarding his employment history, the Veteran had been working in drafting since 1985.  He stated that he was doing well on the job, but had resigned a supervisory position two years prior due to difficulty coping with stress.  He denied having missed any time from work due to mental health issues.  

The examiner noted the Veteran was experiencing the following symptoms from his diagnoses: depressed mood; anxiety; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner observed that the Veteran was oriented to person, place, time, and purpose; had logical and goal oriented thoughts; displayed no signs of hallucinations or delusions; had an affect within normal limits and a generally neutral mood; and had intact attention and memory.  The examiner also found that the Veteran was able to manage his financial affairs and remarked that the Veteran became tearful when discussing that he attended a reunion earlier that year.

The Veteran submitted a written statement in April 2016 indicating that he felt he was entitled to a 70 percent disability rating for his PTSD.

The Veteran testified before the Board in October 2017 that he was seeking a 70 percent rating for his psychiatric symptomatology.  He reported having nightmares, depression, and memory issues.  His nightmares had increased from a couple times a week to nightly over the prior year.  He testified that he has not had any friends since service, but he got along well with his co-workers, even though they learned to generally avoid approaching him.  He reported not being close with his adult children and that he had recently retired from his drafter job in March of 2017.  He reported not handling traffic well and that his wife would tell him he would get too upset with people.  He was working on remodeling his home and had started a few projects that he had been unable to finish because he had trouble finding the time.  When he left his job in March 2017, his co-workers bought him a large 3D printer and he was 95 percent finished with a 13-step printing project.  He finished redoing the floor in his living room but had not finished the kitchen and dining room floors.  The Veteran also testified that he was unable to be physically intimate with his wife of 47 years because of his psychiatric condition.  He reported his wife has been his support and they have an emotional connection.  The Veteran stated that when he goes places, he prefers to sit where he can see out the windows and does not like enclosed spaces.  He testified that he was seeing his psychiatrist every four months for medication management, but was not currently receiving psychiatric counseling.  He felt that his symptoms had gotten worse since he stopped working.  He was having trouble paying bills on time because he could not keep track of them.  He also testified that he had been having trouble adjusting to being with his wife 24 hours a day since retiring and that they have had some arguments over paying bills, cooking meals, and cleaning their house.  Overall, his testimony corroborated much of what he reported at VA examinations.

The Veteran was afforded another VA psychiatric examination in October 2017.   The examiner noted the Veteran had diagnoses of PTSD and an other specified depressive disorder and stated that it was not possible to determine which symptoms were attributable to each diagnosis because the conditions were interrelated.  The examiner noted that the Veteran reported moderate symptoms of PTSD, including having nightmares and intrusive thoughts of combat when triggered.  The Veteran described himself as being distant from others and mistrustful.  The examiner found the Veteran to have occupational and social impairment with reduced reliability and productivity.  The examiner further stated that most of these impairments were due to the Veteran's PTSD, which caused his depression.  The Veteran reported that he had recently retired from drafting in April 2017 after 32 years.  He resigned as supervisor in 2013 due to difficulty coping with the stress of supervising others.  Further, the Veteran described himself as having few close friends and being irritable with his wife.  The examiner stated that these issues were likely due to PTSD.

The Veteran reported living with his wife of 47 years and having two adult children that they were not able to see often due to their schedules.  He stated he was somewhat irritable with his wife due to her constant criticism of him.  He reported that his wife was disabled and he primarily maintained the household, even going so far as refinishing their floors the previous year.  Regarding his employment history, the Veteran reported having been able to do the duties of his highly technical job prior to retiring, although he had recently been slower than in the past.  He reported no missed time from work due to mental health issues and indicated that he got along well with his co-workers.  

The examiner noted the Veteran was experiencing the following symptoms from his diagnoses: depressed mood; anxiety; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner observed that the Veteran was casually dressed and well groomed; oriented to person, place, time, and purpose; had thoughts that were logical and goal oriented; showed no signs of hallucinations or delusions; had an affect within normal limits and a happy mood; and had intact attention and memory.  The examiner also found that the Veteran was able to manage his financial affairs and remarked that the Veteran was animated and smiled and laughed during the examination.

Regarding the Veteran's occupational and social impairment, the examiner further noted that, based on the Veteran's PTSD, he would likely have periodic, mild difficulty with irritability towards others at work and likely would have difficulty supervising others.  In general, he found the Veteran able to engage in appropriate social interaction and able to understand and remember complex instructions.  The examiner also stated the Veteran was able to sustain attention needed for task completion.

VA medical treatment records show that the Veteran sought periodic psychiatric treatment with VA during the appeal period, from May 2012 to November 2012, and from January 2014 to February 2015.  In February 2015, the VA provider opined that the Veteran was doing reasonably well from a mental health standpoint and the primary issue was relational, stemming from the Veteran's spouse's health problems.  The provider referred the Veteran and his spouse to couples counseling, which they attended in March and April of 2015.  The Veteran took a couple years off from psychiatric treatment, and then returned to VA in February 2017 and March 2017, reporting that his psychiatric symptoms had worsened.  

The VA treatment records show that the Veteran was assigned GAF scores of 55 in May 2012; 55 on July 9, 2012; 60 on July 31, 2012; 60 in August 2012; 60 in September 2012; 60 in November 2012.  The records reveal that the Veteran was initially noted to have symptoms and signs consistent with PTSD, dysthymia, recurrent major depressive disorder, and panic disorder, with symptoms having worsened in the two years prior to seeking VA treatment in May 2012.  The Veteran reported the same stressors and symptoms in his VA treatment psychiatric visits as he did on VA examinations.  As a whole, the Board finds the treatment records did not show the Veteran's acquired psychiatric disorder symptomatology to have been more severe than indicated at any contemporaneous VA examination.

As described, the Veteran has clearly experienced psychiatric symptomatology as a result of his acquired psychiatric disorder.  However, prior to October 21, 2015, the totality of the record does not establish that the Veteran's acquired psychiatric disorder resulted in occupational and social impairment with reduced reliability and productivity; much less occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The 2010 VA examiner determined that the Veteran had PTSD symptoms that were mild or transient, causing decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  This determination is actually the specific criteria listed in the Diagnostic Code for a 10 percent rating.  Further, GAF scores assessed during this time frame consistently indicated only mild or moderate symptoms (GAF of 67 February 2010 (VA examination); 65 in March 2010 (private treatment records); 55 in May 2012; 55 on July 9, 2012; 60 on July 31, 2012; 60 in August 2012; 60 in September 2012; and 60 in November 2012).   Further, VA psychiatric visits in 2014 and 2015 did not indicate that the Veteran's symptoms were causing him occupational and social impairment with reduced reliability and productivity.  While the Veteran complained of poor concentration and memory during this time, he indicated he was performing well at work.  

Accordingly, the Board finds that, overall, the evidence indicates that prior to October 21, 2015, the Veteran's acquired psychiatric disorder symptomatology is shown to have been representative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Therefore, the Board finds that the evidence does not show that the Veteran's symptoms are of such severity to approximate, or more nearly approximate, the criteria for a rating in excess of 30 percent under DC 9411.  See 38 C.F.R. § 4.7.

In addition, for no distinct period does the record establish that the Veteran's acquired psychiatric disorder symptomatology resulted in occupational and social impairment, with deficiencies in most areas; much less total occupational and social impairment.  The Veteran has never evidenced most of the symptoms severe enough to warrant a 70 percent rating, including suicidal ideations; obsessional rituals which interfere with routine activities; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; or neglect of personal appearance and hygiene.  The Veteran remained married throughout the appeal to his wife of over 47 years and admitted having an emotional bond with her.  While he testified that he has not had close friends since his active service, difficulty in establishing and maintaining effective social relationships is contemplated by his current 50 percent rating.  As such, the criteria for a 70 percent rating for the Veteran's acquired psychiatric disorder have not been shown.  

Furthermore, the Veteran remained employed until recently retiring in March or April of 2017.  His employability, coupled with his maintaining a meaningful relationship with his spouse, indicate that the Veteran experiences neither total occupational impairment nor total social impairment, much less both total occupational and total social impairment, as would be required for a rating in excess of 70 percent for a psychiatric disorder.  

Accordingly, the Veteran is not entitled to a rating in excess of 30 percent prior to October 21, 2015 and in excess of 50 percent thereafter for his acquired psychiatric disorder.


ORDER

A rating in excess of 50 percent, to include a rating in excess of 30 percent prior to October 21, 2015, for an acquired psychiatric disorder, to include PTSD and a depressive disorder, is denied.




____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


